Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 1 of 15 PageID #: 313




                          UNITED STATES DISTRICT COURT
                                                                                DEC 0 7 2020

                            DISTRICT OF SOUTH DAKOTA

                                     NORTHERN DIVISION



LORINDA SAMPSON and TINA                                    1:20-CV-01016-CBK
BERNARD,Personal Representatives ofthe
Estate of Maynard Bernard,
                       Plaintiffs,
                                                        MEMORANDUM OPINION

                                                                   ORDER
        vs.

                                                                    AND

                                                      DECLARATORY JUDGMENT
UNITED STATES DEPARTMENT OF
INTERIOR, BUREAU OF INDIAN
AFFAIRS,TIMOTHY LAPOINTE, Great
Plains Regional Director, and GRADY
RENVILLE,

                       Defendants.



       Plaintiffs filed a complaint for a declaratory judgment that a settlement agreement
entered into on June 23,2011,in l:08-cv-01019-CBK, is valid and enforceable and for an
order summarily enforcing the terms and conditions of the settlement. Plaintiffs further
seek a writ of mandamus directing the Bureau ofIndian Affairs to distribute $637,500
plus interest to the estate of Maynard Bernard. This matter came on for a hearing on an.
order to show cause on November 24,2020. An evidentiary hearing was conducted with
all parties present.
       The background ofthis case is fully set forth in the pleadings herein and in, 1:08-
cv-01019-CBK. Maynard Bernard and his wife Florine Bernard filed suit against the
United States Department ofthe Interior and Grady Renville alleging that, on April 15,
2004, Renville, with the help ofthe Bureau ofIndian Affairs Realty Officer, secured a
gift deed for 45.5 acres ofIndian trust land from Maynard Bernard to Maynard Bernard
and Grady Renville as joint tenants through undue influence, fraud, and
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 2 of 15 PageID #: 314




misrepresentation, at a time when Bernard was 76 years old and incompetent. Florine
Bernard was required to sign the gift deed because she was the spouse of Maynard
Bernard.

      In Jime 2004, the Bernards received a copy of the gift deed to Renville and, in July
2004, the Bernards sought an administrative declaration from the Superintendent ofthe
Sisseton Agency ofthe Bureau ofIndian Affairs that the gift deed was void. The
Superintendent denied the request, stating he lacked authority to set aside the deed. The
Bernards appealed to the Regional Director and on February 3, 2005, the Regional
Director declined to declare the gift deed void. The Bernards thereafter appealed to the
Interior Board ofIndian Appeals. On October 16, 2007, over three years after the
Bernards initially challenged the gift deed, the Board affirmed the Director's decision.
The Bernards thereafter filed an administrative appeal under the Administrative Appeals
Act, 5 U.S.C.§§ 701-706, together with claims of breach of fiduciary duty and trust
responsibility against the Department of the Interior and claims offraud and
misrepresentation against Renville.
       The land in question was and is very valuable land at Pickerel Lake in Day
County, South Dakota. The parties apparently intended to develop the 17.3 acres of the
shoreline portion ofthe land and make a large profit on the sale oflake lots. Renville
contended in his answer to the 2008 federal complaint that, between April and June 2004,
he had expended $188,000 developing the land, making it unfair to set aside the gift deed.
His claimed work included removing brush and trees and contouring the land. There
were many factual and legal issues, including a possible remand back to the Interior
Board ofIndian Appeals, which would have further delayed the resolution ofthe parties'
claims. Given the age of the parties to the gift deed, and the fact that the death of either
party would have resulted in vesting the entire interest in the land in the surviving joint
tenant without compensation to the heirs ofthe other joint tenant, in February 2011, this
Court ordered the parties to engage in mediation in an attempt to settle their claims.
       The Bernards, Renville, and the United States Department ofInterior participated
in mediation before the Hon. John E. Simko, then United States Magistrate Judge, on

                                              2
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 3 of 15 PageID #: 315




March 10, 2011. Renville was represented at the mediation by three of his adult children
who had power of attorney for Renville. Renville agreed in writing prior to mediation
that his representative(s) would have the authority to bind him to a settlement. Following
a full day mediation session, the Bernards and Renville reached an agreement as to the
Bernards' claims against Renville. No agreement was made with the Department ofthe
Interior as to the Bernards' breach offiduciary claims against the Department or as to the
appeal. Judge Simko orally set forth the agreement reached and that was recorded by a
court reporter. The parties agreed that 28.2 acres ofthe land subject to the gift deed
would be deeded back to the Bernards. The parties agreed that 17.3 acres ofthe property
would be sold and that the Bernards would receive 51% ofthe proceeds ofthe sale and
Renville would receive 49 % ofthe proceeds. The parties agreed to reduce their
settlement to writing. Both parties agreed on the record to the settlement read into the
record by Judge Simko.
       Following the settlement conference, the parties entered into a written settlement
agreement which was signed by Renville on June 13,2011, and by the Bernards on June
28, 2011. The written settlement agreement provided that 28.2 acres would be deeded
back to the Bernards, that 17.3 acres would be sold and the proceeds of the sale would be
divided 51% to the Bernards and 49% to Renville. Renville agreed that the $197,000 in
bills and expenses he claimed during the mediation session that he had incurred in
developing the land would be his sole responsibility and that no part ofthe Bernards'
51% interest in the sale would be used to pay any of Renville's claimed previous
expenses in developing the land. The Bernards agreed to be solely responsible for
payment of their administrative and litigation fees and costs. Only those expenses
necessary in preparing the 17.3 acres for sale would be paid from the joint sale proceeds
prior to distribution to the parties. The written agreement twice states that the only
money that Renville shall be entitled to under the agreement is 49% ofthe sale proceeds
ofthe 17.3 acres ofland. The written agreement provides that the death of any party
shall not invalidate the agreement and that the heirs and estate of any deceased party shall
be bound by the agreement. In consideration of the agreement, the Bernards agreed to

                                             3
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 4 of 15 PageID #: 316




release their claims against Renville and agreed that Renville would be dismissed from
the pending federal lawsuit.
       Based upon the transcription ofthe oral record ofthe settlement agreement and all
the briefs that had been filed in connection with the administrative appeal, this Court
affirmed the agency action and dismissed all other claims for relief with prejudice,
including the claims against Renville.
      In February 2012, Renville deeded back 28.2 acres to Bernard. Bernard and
Renville worked for several years to try to sell the 17.3 acres oflake front property but
were unable to obtain their asking price. Florine Bernard died on March 25, 2012.
Maynard Bernard died on March 2, 2017, and his estate remains in probate.
       On June 8, 2018, the Sisseton Wahpeton Gyate Tribe purchased the 17.3 acres for
the sum of$1,250,000. Renville received $612,500 as agreed to in the settlement
agreement. The remaining $637,500 was deposited in a special escrow account with the
Bureau ofIndian Affairs for the benefit of the heirs pending the final order of distribution
of the estate of Maynard Bernard. The Tribe entered into a written memorandum that
Renville claimed he was entitled to the entire proceeds ofthe sale and thus claimed
ownership of the $637,500 portion ofthe sale proceeds placed in the "special account.
Renville deeded the 17.3 acres to the Tribe and acknowledged that the $637,500 was to
be placed in escrow with the BIA.
       On May 23, 2019, a BIA Administrative Law Judge issued an order for the
distribution ofthe estate of Maynard Bernard, including the $637,500 held in the special
escrow account. Renville filed a petition for rehearing before the Department of Interior
Office of Hearings and Appeals. Renville asserted that the $637,500 was his and should
not be part ofthe Bernard estate. The Office of Hearings and Appeals regarded
Renville's claim as an inventory challenge and remanded the matter back to the BIA for
resolution. Judge Mary P. Thorstenson noted in her June 18, 2020, opinion that "[i]t
appears Mr. Renville may be questioning the results ofthe outcome ofthe agreement
which the federal court approved between the parties." That is an accurate assessment of
the inventory challenge.
 Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 5 of 15 PageID #: 317




       On August 12, 2020, the personal representatives of the estate of Maynard Bernard
filed the instant declaratory judgment action. Defendant Renville resists the relief
requested by plaintiffs, contending that he is entitled (by virtue of being the surviving
joint tenant) to the entire proceeds of the sale of the 17.3 acres despite his previous
agreement that the proceeds of sale would be split between Bernard and Renville, or their
heirs, in exchange for dismissal ofthe prior federal lawsuit against Renville (wherein the
Bernards had sought return of all the property deeded to Renville as joint tenant).
       This litigation has gone on far too long. Defendant Renville has interfered with
and failed to abide by the valid settlement agreement entered into on the record between
the Bernards and Renville over nine years ago. The settlement agreement was the basis
for this Court's decision to dismiss the claims against Renville in the prior case. There
was no stipulation for dismissal filed to effectuate dismissal of Renville from the lawsuit.
Further, the settlement was, at least in part, the basis for the United States Court of
Appeals for the Eighth Circuit's decision to affirm the refusal to transfer the Bernards'
claims against the Department ofInterior to the Court of Federal Claims. The Eighth
Circuit expressed its concem as follows:
       We recognize that the facts ofthis case are troubling. Apparently on her
       own initiative, the BIA realty officer advised Bernard to sign a giff deed
       conveying half of his interest in his entire property to Renville in a joint
       tenancy with the right of survivorship. In addition she told Bernard that
       this would be only a "temporary" arrangement based on Renville's alleged
       oral assurances, and she permitted Bernard to waive appraisal of his land
       before the transfer. She also allowed Renville to fill out the gift deed
       application, apparently because Bernard's eyesight was so bad he could not
       do it himself.


       The Bernards do not challenge the district court's decision on the merits of
       their APA claim, however, and they were not left completely without a
       remedy. Through a settlement with Renville. thev received half ofthe
       proceeds from &e sale of the propertv originallv intended for the joint
       venture and Renville deeded back the remaining acres. (Emphasis
       supplied.)
 Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 6 of 15 PageID #: 318




Bernard v. U.S. Dep't ofInterior, 674 F.3d 904, 909-10 (8th Cir. 2012). Both this Court
and the Court of Appeals relied upon the parties' settlement in determining that dismissal
ofthe prior federal lawsuit was in the interests ofjustice, despite the defendants' alleged
actions in securing Renville a joint tenancy interest in 45.5 acres belonging to Bernard.
       I find that Renville has played "fast and loose" with this Court and the Court of
Appeals. He continues to do so. The portion ofthe opinion quoted and emphasized
above is the "law of the case."

I. Jurisdiction.

       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, on the
basis of diversity. Plaintiffs are residents of South Dakota and defendant Renville is a
resident of New Mexico. The amount in controversy exceeds $75,000. This Court
further has jurisdiction pursuant to 28 U.S.C. § 1361 to issue mandamus to compel an
officer of an agency of the United States to perform an official duty. Finally, this Court
has ancillary jurisdiction to enforce the settlement agreement entered in 1:08-cv-01019-
CBK.

       Generally,"district courts do not have inherent power, that is, automatic ancillary
jurisdiction, to enforce an agreement settling federal litigation." Miener Bv & Through
Miener v. Missouri Dep't of Mental Health. 62 F.3d 1126, 1127(8th Cir. 1995).
"Ancillary jurisdiction to enforce a settlement agreement exists only if the parties
obligation to comply with the terms ofthe settlement agreement is made part ofthe order
of dismissal—either by a provision retaining jurisdiction over the settlement or by
incorporation ofthe terms ofthe settlement agreement in the order." Miener Bv &
Through Miener v. Missouri Dep't of Mental Health. 62 F.3d at 1127 (cleaned up){citing
Kokkonen v. Guardian Life Ins. Co. of Am.. 511 U.S. 375,381, 114S.Ct. 1673, 1677,
128 L. Ed. 2d 391 (1994)). See, Barrv v. Barrv. 172 F.3d 1011, 1013 (8th Cir. 1999)(the
district court has inherent power to enforce a settlement agreement stated on the record
during mediation). See also. Atmosphere Hosp. Mgmt.. LLC v. Shiba Investments. Inc..
No. 5:13-CV-05040-KES,2019 WL 1301737, at *2(D.S.D. Mar. 21,2019)("The power
of a trial court to enter a judgment enforcing a settlement agreement has its basis in the

                                             6
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 7 of 15 PageID #: 319




policy favoring the settlement of disputes and the avoidance of costly and time-
consuming litigation").
       Notwithstanding whether this Court has ancillary jurisdiction to enforce the
settlement agreement, this court has an independent basis to assert federal jurisdiction in
this case.

II. Declaratory Judgment.
       The Declaratory Judgment Act,28 U.S.C. § 2201, operating in conjunction with
Fed. R. Civ. P. 57, provides a procedural remedy for litigants seeking a declaration ofthe
rights of a party. Rule 57 authorizes "a speedy hearing of a declaratory-judgment
action" and such a hearing was held.
       I find that the settlement agreement entered into in 1:08-cv-010I9-CBK is clear
and unambiguous. Renville contends that he is not bound by the settlement agreement
and that he is entitled to the entire proceeds of the sale of the 17.3 acres as the surviving
joint tenant. Renville contends that the settlement agreement is not valid because the
Department ofthe Interior controls Indian trust lands and the parties could not agree to
sell the property absent agreement from the Department.
       This case is not about the title to the property at issue. This case concerns the
ownership ofthe proceeds of the sale ofthe property. Even if the property had been in
Renville's name only, Renville would still only be entitled to 49% ofthe proceeds ofthe
sale ofthe property by virtue ofthe settlement agreement. It is irrelevant that, on the date
of sale ofthe property, Renville was the only surviving joint tenant. Renville entered into
a valid contract with Bernard, a contract which the heirs of Bernard are entitled to
enforce, to sell 17.3 acres ofland and split the proceeds 49% to Renville and 51% to
Bernard or, in the event of Bernard's death, his heirs.
       Plaintiffs are entitled to a declaration that 51% of the proceeds held in trust from
the sale ofthe property belong to the heirs of Maynard Bernard.
III. Mandamus.

       The Mandamus Act, 28 U.S.C. § 1361, authorizes district courts "to compel an
officer or employee of the United States or any agency thereof to perform a duty owed to

                                              7
 Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 8 of 15 PageID #: 320




the plaintiff." "A district court may grant a writ of mandamus only in extraordinary
situations and only if:(1) the petitioner can establish a clear and indisputable right to the
relief sought,(2)the defendant has a nondiscretionary duty to honor that right, and(3)the
petitioner has no other adequate remedy." Castillo v. Ridge. 445 F.3d 1057, 1060-61
(8th Cir. 2006).
       Further,"the All Writs Act, 28 U.S.C. § 1651(a), gives federal courts the power to
issue writs of mandamus. The issuance of a writ of mandamus is an extraordinary
remedy reserved for extraordinary situations." In re MidAmerican Energv Co.. 286 F.3d
483,486(8th Cir. 2002). This is an extraordinary situation.
       Pursuant to the settlement agreement in l:08-cv-01019-CBK, 17.3 acres ofland
were sold. The Sisseton Wahpeton Oyate purchased the land for $1,250,000 on June 8,
2018. The Tribe paid $612,500(49%)to Renville. The Tribe deposited $637,500(51%)
in a special deposit account held by the United States Department of the Interior, Bureau
ofIndian Affairs, pending final distribution of the estate of Maynard Bernard. The
Department ofthe Interior is holding the funds pending resolution ofthe claimed legal
dispute regarding ownership ofthe funds. Plaintiffs cannot access the funds absent a
court order resolving their right to the funds.
       Renville's claim that the funds held in the special deposit account belong to him is
fiivolous. The Court gave notice to defendant Renville and an opportunity to be heard as
required by Fed. R. Civ. P. 11. He presented claims for an improper pursue, attempting
to force plaintiffs to abandon the settlement agreement to avoid further legal expenses
and costs. He was warned by the Court and given a chance to recant but refused to do so
even at the show cause hearing. He caused unnecessary delay and needlessly increased
the costs of litigation. He never claimed to have consulted a lawyer. He advanced orally
and in writing in violation of Rule 11, legal contentions not warranted by existing law.
He made false representations to the Court without any reasonable basis to do so and
reasonable sanctions are appropriate.
       The funds held belong to the estate of Maynard Bernard and his heirs. The estate
of Maynard Bernard has been settled and the estate assets may now be distributed. The
 Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 9 of 15 PageID #: 321




distribution ordered specifically refers to the funds held in trust for the heirs. Plaintiffs
are entitled to a writ compelling the Department'ofthe Interior to release the funds to the
heirs of Maynard Bernard as set forth in the order of distribution.
IV. Pre-Judgment Interest.
        "In a diversity case, the question^of prejudgment interest is a substantive one,
controlled by state law." Emmenegger v. Bull Moose Tube Co.. 324 F.3d 616,624(8th
Cir. 2003). See also, Happv Chef Svs.. Inc. v. John Hancock Mut. Life Ins. Co.. 933 F.2d
1433,1435 (8th Cir. 1991)("In a diversity action, state law governs prejudgment interest;
federal law governs postjudgment interest.")' South Dakota law provides that a person
entitled to recover damages is entitled to prejudgment interest. SDCL 21-1-13.1. Under
South Dakota law, prejudgment interest is mandatory. JAS Enterprises, Inc. v. BBS
Enterprises. Inc.. 2013 SD 54, 45, 835 NW2d 117, 129. "The prejudgment interest
award seeks to compensate the injured party for this wrongful detention of money owed."
S. Dakota Bldg. Auth. v. Geiger-Berger Assocs.. P.O.. 414NW2d 15; 19(SD 1987).
        "Prejudgment interest on damages arising from a contract shall be at the contract
rate, ifso provided in the contract; otherwise, if prejudgment interest is awarded, it shall
be at the Category B rate of interest specified in § 54-3-16." SDCL 21-1-13.1. The
Category B rate is 10% per anum. SDCL 54-3-16(2). If a person is obligated to pay
interest on a debt where no rate is specified, interest accrues at the Category C rate,
SDCL 54-3-4, which is 12%, SDCL 54-3-16(3). Even if not required by state law, in the
exercise of discretion it would be equitable to award some prejudgment interest in this
case.


        This case arose out,of a settlement agreement but is not merely a breach of
contract case. Defendant Renville not only breached the settlement agreement; he
frivolously interfered with both the orderly administration ofthe estate of Maynard
Bernard and thwarted the judgment ofthis Court in dismissing the Bernards' claims in
exchange for a 49% interest in the proceeds of the sale ofthe land at issue in the prior

"Post-judgment interest in a federal diversity case is governed by 28 U.S.C. 1961(a). Post-
judgment interest is computed daily and compounded annually. 28 U.S.C. § 1961(b).
                                               9
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 10 of 15 PageID #: 322




federal lawsuit. Nonetheless, plaintiffs assert the correct rate of prejudgment interest is
the Category B rate and that is the rate that will be applied.
       I find that plaintiffs are entitled to prejudgment interest at the Category B rate,
10%. Under South Dakota law, unless otherwise provided by statute or contract, the rate
of interest "is to be deemed an annual rate." SDCL 54-3-3.

       The land was sold on June 8, 2018. At the time ofthe sale, Renville represented to
the Sisseton-Wahpeton Sioux Tribe that he was entitled to the entire sale price. The
record in this case shows that the Tribal Council was aware ofthe settlement agreement
setting forth the distribution ofthe sale proceeds previously agreed to by Renville and the
Bernards. Pending resolution ofthe dispute, $637,500 was placed in an escrow account.
That account has earned some interest. The United States Department of the Interior,
Office of Hearings and Appeals, issued an order for the distribution ofthe estate,
including the $635,500 held in a BIA special account, on May 23, 2019. The heirs of the
estate of Maynard Bernard were entitled to those hinds effective that date. However,
Renville continued to claim that he was entitled to those funds and sent a letter to the

Department ofthe Interior objecting to the probate order of distribution. That letter does
not appear in the record. However, the administrative law judge assigned at that time
issued a notice of Renville's petition for rehearing on June 10, 2019. Plaintiffs filed this
lawsuit seeking, in effect, payment of their portion ofthe 2011 settlement proceeds on
August 12, 2020.
       I find that the plaintiffs are entitled to prejudgment interest from May 23, 2019,
the date the order of distribution of the estate of Maynard Bernard entered. Plaintiffs'
arguments amongst themselves precluded an earlier distribution.
       The sale proceeds have been held in an interest-bearing account since the date of
the sale, June 8, 2018. As ofNovember 27, 2020, the balance ofthat account was
$673,217.34. Over the course of30 months, the account earned $37,717.34, which is an
effective interest rate of 2%.

       Prejudgment interest on $637,500 at the Category B rate yields $63,750 interest
the first year(May 23, 2019 -May 22, 2020). Beginning May 23,2020, prejudgment

                                              10
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 11 of 15 PageID #: 323




interest at the Category B rate yields $70,125 per year, or $5,843.75 monthly. Six and
one half months ofinterest(May 23,2020-December 7, 2020) adds up to an additional
$37,984.76. Plaintiffs are entitled to prejudgment interest in the total amount of
$101,734.38. Defendant Renville is entitled to credit for $37,717.34 in interest that the
account actually earned since the deposit. Thus, plaintiffs are entitled to $64,017.04 in
additional prejudgment interest.
V. Contempt.
       The United States Supreme Court has long recognized that "the power to punish
                        \



for contempts is inherent in all courts." Chambers v. NASCQ.Inc.. 501 U.S. 32,44, 111
S. Ct. 2123,2132,115 L. Ed. 2d 27(1991)(quoting Ex narte Robinson. 19 Wall. 505,
510,22 L.Ed. 205(1874)). "Because oftheir very potency, inherent powers must be
exercised with restraint and discretion. A primary aspect ofthat discretion is the ability
to fashion an appropriate sanction for conduct which abuses the judicial process."
Chambers v. NASCQ.Inc.. 501 U.S. at 44-45, 111 S. Ct. at 2132-33 (internal citation
omitted).
       Renville engaged in contemptuous conduct when he failed to comply with the
terms of a settlement agreement that formed the basis for the dismissal of a federal
lawsuit against him. He interfered with payment ofthe proceeds ofthe sale ofthe
property to the estate of Maynard Bernard. He appeared in this action and frivolously
defended his interference with the payment of the sale price in accordance with the
conditions ofthe settlement agreement.
       Renville obtained a litigation benefit by entering into the settlement agreement.
The Bernards were seeking return of all the property on the basis that Renville's joint
tenancy interest in the property was obtained by fraud on the part of Renville and a BIA
Realty Office employee. The Bernards agreed, after binding mediation, to dismiss their
fraud claims against Renville in exchange for 51% ofthe proceeds of the sale of 17.3
acres ofthe 43.5 acres claimed to have been fraudulently transferred into joint tenancy.
Renville obtained a substantial litigation benefit by having the Bernards' claims
                                                                       I



dismissed in exchange for the settlement agreement. He also received a substantial

                                             11
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 12 of 15 PageID #: 324




monetary benefit. Renville paid nothing to obtain joint title to the 43.5 acres previously
owned solely by Bernard. Renville claimed in the prior litigation that he had expended
substantial sums to prepare and improve 17.3 acres of shoreline property for subdivision
and sale. It was contemplated that he would be compensated for his claimed expenses by
virtue ofreceiving a portion ofthe proceeds from the sale of the land that he claimed to
have improved. Renville's refusal to abide by the terms ofthe settlement agreement and
his interference with the payment ofthe sale proceeds pursuant to the agreement
constitutes contempt.
      "The doctrine ofjudicial estoppel protects the integrity ofthe judicial process."
Stallings v. Hussmann Corp., 447 F.3d 1041, 1047(8th Cir. 2006).
       A court invokes judicial estoppel when a party abuses the judicial forum or
       process by making a knowing misrepresentation to the court or perpetrating
       a fraud on the court. Judicial estoppel prevents a person who states facts
       under oath during the course of a trial from denying those facts in a second
       suit, even though the parties in the second suit may not be the same as those
       in the first. Therefore, a party that takes a certain position in a legal
       proceeding, and succeeds in maintaining that position, is prohibited from
       thereafter assuming a contrary position simply because his interests have
       changed, especially if doing so prejudices the party who acquiesced in the
       position formerly taken by him.
Id.(internal quotations and citations omitted).
       Renville is judicially estopped from contending in this matter and in the probate of
the estate of Maynard Renville that Renville is entitled to the entire proceeds ofthe sale
ofthe 17.3 acres. Renville's assertion is clearly inconsistent with the terms ofthe
settlement to which he agreed. Renville's assent to the settlement agreement persuaded
this Court to dismiss a federal civil lawsuit against him. Renville's inconsistent position
that he is now not bound by the terms ofthat settlement agreement poses a threat to
judicial integrity. Renville would derive an unfair advantage, to the detriment of
Maynard Bernard and his heirs, if Renville were not estopped from claiming he was not
required to comply with the terms of the settlement agreement. Renville's position on the
validity ofthe settlement agreement before this Court in 2011 is contrary to his claims


                                             12
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 13 of 15 PageID #: 325



before the probate court and before this Court in the present action. His conduct is
contemptable.
       Pursuant to the American Rule, attorney fee shifting is prohibited in most cases
unless there is a statutory or contractual obligation to pay fees. Chambers v. NASCO.
Inc.. 501 U.S. at 45, 111 S. Ct. at 2133. However, the assessment of attorney's fees is
within the Court's inherent power as a sanction for contempt. Id. It is also appropriate
under Rule 11.

       Counsel for the personal representatives of the estate of Bernard Renville
submitted, at my direction, an affidavit setting forth his fees, expenses, and costs
incurred. Counsel included all such amounts since the death of Maynard Bernard. The
fees and expenses from March 7, 2017,xmtil June 29, 2020, concern services in
conjunction with the probate ofthe estate, the settlement ofthe heirs' claims, and a
possible petition for rehearing ofthe order of dissolution. I find that only the services,
costs, and expenses rendered in conjunction with this action are appropriate as a sanction
against defendant Renville. Services, costs, and expenses incurred beginning in August
2020, will be allowed.
       As set forth in counsel's affidavit, his legal services are billed at $200/hour.
Counsel is an experienced attorney who specializes in Indian law and matters between
and among tribal members, tribes, and the Department ofthe Interior. I find his hourly
fee is more than reasonable.

       I fmd that fees in the amount of$15,050 were reasonably expended since August
2020. Plaintiffs are entitled to be reimbursed $978.25 for sales tax on those fees. I

further find that computerized legal research ("CLR")in the amount of$540.60 is properly
included in the fees and expenses claimed. Hernandez v. Bridgestone Americas Tire
Operations. LLC. 831 F.3d 940, 950(8th Cir. 2016)("CLR is now a common litigation
expense, and it may be reimbursable"). Finally, travel expenses for appearing at the
show cause hearing in the amount of $389.76 are properly awarded. Copies, marshals'
fees, filing fees, and fees for records are properly included in the taxation of costs, all in


                                              13
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 14 of 15 PageID #: 326




the amount of$659.70. Postage in the amount of$40.95 is part of an attorney's overhead
costs and will not be separately allowed.
       I find that defendant Renville should be sanctioned for contempt in the amount of
plaintiffs attorney's fees, expenses, and sales tax incurred in vindicating plaintiffs rights
in the amount of$16,958.61. Costs should be taxes in the amount of $659.70.
VI. Defendants United States Department of Interior, Bureau of Indian Affairs, and
Timothy LaPointe.
       The only relief plaintiffs sought from the federal defendants was a writ of
mandamus directing such defendants to pay over to the estate of Maynard Bernard the
51% ofthe sale proceeds that was held in a special account with the BIA, plus interest.
The federal defendants held that money for the benefit of plaintiffs, over the objection of
defendant Renville. The federal defendants did not contest whether those fiinds should be

paid to one ofthe parties. There is no basis for sanctioning the federal defendants as to
either court costs or attorney fees and expenses.
       The foregoing constitutes this Court's findings offact and conclusions oflaw.
                                          ORDER

       Based upon the extensive record,
       IT IS ORDERED,ADJUDGED and DECREED as follows:
       1. I declare that the settlement agreement entered into June 23, 2011, in l:08-cv-
01019-CBK, is valid and enforceable against Grady Renville.
       2. I declare that the $637,500, plus interest, held by the United States Department
of Interior, Bureau ofIndian Affairs, in a special account belongs to the estate of
Maynard Bernard.
       3. The United States Department of Interior, Bureau ofIndian Affairs is directed
to forthwith distribute the $637,500 held in trust, plus all accrued interest, to the estate of
Maynard Bernard.
       4. Defendant Renville shall pay to plaintiffs $64,017.04, representing additional
prejudgment interest.



                                              14
Case 1:20-cv-01016-CBK Document 20 Filed 12/07/20 Page 15 of 15 PageID #: 327



       5. Defendant Grady Renville is held in contempt of court. He shall pay to
plaintiffs, as a sanction, plaintiffs' attorneys fees and expenses in the amount of
$16,958.61.
      6. Costs shall be taxed in the amount of$659.70.

      7. A separate judgment shall be entered to award the amounts awarded against
Grady Renville.          ^
      DATED this ^ day of December,2020.
                                          BY THE COURT:




                                          CHARLES B. KORNMANN
                                          United States District Judge




                                             15
